Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant’s arguments with respect to claim(s) 12, 14, 16, 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-22 are rejected under 35 U.S.C. 101 because the data conversion unit of Claim 17 lacks any hardware element to constitute a device to fit within any patentable categories set forth in 35 U.S.C. 101.   Particularly, claims 19 and 20 recite that the data conversion unit of Claim 17 is a virtual element which is intangible.  
Further, claims 17-22 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
ANALYSIS
STEP 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 17-22 fail to fall into one of the four recognized statutory classes because it lacks any hardware element to constitute a machine.
STEP 2A Prong One (Does the Claim recite an abstract idea, law of Nature, or Natural Phenomenon?)
In the context of this claim encompasses collecting data, transmitting data and transferring data to database.   A human or person can collect data and write it down on paper, transmit (deliver) to a database (e.g.  folder).   He or she can retrieve or access the data and convert the data with the aid of paper and pen, and transfer or deliver it to another database (e.g. folder).  Particularly, claims 19 and 20 state that the data conversion unit of Claim 17 is a virtual element.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
For Step 2A Prong Two: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “collect field device related data…”, “transmit data…”, “transfer the converted data to the second database…” are recited at a high level of generality. The "collecting " step is an insignificant extra-solution activity related to data gathering (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. The “transmitting…”, "transferring…" step is an insignificant extra-solution activity related to data outputting (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Using a generic computer component such as data conversion unit cannot provide an inventive concept. With further regard to the "collecting", “transmitting” and "transferring" steps there is no indication that the processor is more than a generic processor and the courts have previously decided that receiving (collecting) and transmitting (transmitting, transferring) of data is a well-understood, routine, conventional activity as in Symantex, TLI, OIP, etc (MPEP 2106.05(d)). The claim is not patent eligible.
Claim 18 does not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating data transmission in which to apply a judicial exception.
Claims 19 and 20 do not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating the data conversion unit is a virtual element in which to apply a judicial exception.
Claim 21 does not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely reinstating the data conversion unit is physical unit because it fails provide any hardware element (e.g. hardware processor) to constitute a device.
Claim 22 does not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating intangible interfaces.   
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bliss et al. (2017/0351226) in view of Fisher et al. (2017/0078455).
Regarding Claim 17, Bliss et al. (2017/0351226) discloses a data conversion unit, which is embodied to:
retrieve data contained in a first database (704, 706, or 708. Fig. 7) having a first data configuration (“configuration files”, paragraph [0063));
convert the retrieved data into a format conforming to a second data configuration (“converts the data to a common searchable format”, paragraph [0059]); and
storing the converted data in a second database (302, figure 7; smart device, paragraph [0089]).
As discussed above, Bliss essentially discloses the claimed invention but does not explicitly disclose collect field device related data; transmit the collected field device data to a first database having a first database configuration, wherein the first and second data configurations define file formats of the data, including semantics and rules for organizing and for storing the data in the first and second databases.
However, Fisher et al. (2017/0078455) discloses a data conversion unit, which is embodied to: 
collect field device related data (“collect temperature data from the field”, paragraph [0113]) related from a field device (temperature sensor, paragraph [0113]) of a process automation system (“distributed networking system”, abstract); 
transmit the collected field device data to a first database having a first data configuration (“communicate this sensory data to a control module”; Noted that the module inherently comprises a storage or database for storing the data);
retrieve the field device related data contained in the first database (sensed parameter inherently stored in a database or storage) from the first database having a first data configuration (firmware version that supports the database); 
convert the retrieved data into a format (sensed data inherently converted in a format such as binary format so that the computer can recognize) for a second database (inherently stored in a database) having conforming to a second data configuration (firmware version.  Since the firmware versions are tested.) incompatible with the first data configuration (firmware version) (“determine if a given factory calibration descriptor is compatible.  If incompatible, the system may convert the information to a version that is compatible or revert to factory defaults settings”, paragraph [0165]; “determine which firmware versions are tested to be compatible with each other”, paragraph [0166]), wherein the first and the second data configurations define file formats of the data, including semantics (e.g. “format for descriptor”, paragraph [0068]) and rules for organizing and for storing the data (“module firmware…may be stored in this format, which can be core and/or module specific”, paragraph [0169]) in the first and second databases (the firmware versions are inherently stored in databases since they must be stored in order to be tested whether they are compatible with each other.  “descriptors may be stored on the memory”, paragraph [0158]); and transfer the converted data to the second database (once they are compatible).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have obtained Fisher’s conversion device in Bliss in order to ensure the database configurations are compatible and updated so that the transaction is successful as taught by Fisher.
Regarding Claim 18, Bliss discloses the data conversion unit as claimed in claim 17, wherein the data conversion unit is embodied to retrieve at least a part of the data contained in the first database and actively to transmit to the second database all changes to the data contained in the second database (“specifies a recommended configuration change to be implemented”, “a recommendation to update the firmware”, paragraph [0137]. Noted that the data is updated and replace an industrial device) and/or data not yet contained in the second database.
Regarding Claim 19, Bliss discloses the data conversion unit as claimed in claim 17, wherein the data conversion unit is embodied as a virtual data conversion unit (“virtual machine”, paragraph [0046]; “virtualized controller”, paragraph [0125]); “such entities can be either hardware...software”, paragraph [0031]; “hardware and/or software”, paragraph [0047]).
Regarding Claim 20, Bliss discloses the data conversion unit as claimed in claim 19, wherein the virtual data conversion unit (“converts the data to a common searchable format”, paragraph [0059]) is implemented and executable as an application in the first database or the second database (figure 7).
Regarding Claim 21, Bliss discloses the data conversion unit as claimed in claim 18, wherein the data conversion unit is embodied as physical data conversion unit (“such entities can be either hardware...software”, paragraph [0031]; “hardware and/or software”, paragraph [0047]).
Regarding Claim 22, Bliss discloses the data conversion unit as claimed in claim 21, further comprising:
a first interface and n other interfaces, wherein the first interface is connectable via a first communication network with the first database and wherein the n-th interface (interface(s), paragraph [0031]; “human machine interfaces, paragraph [0040]) is connectable via an n-th communication network (office network, plant network, Figure 1; “networked connections”, paragraph [0039]; “network and/or external network”, paragraph [0050]; “across multiple networks”, paragraph [0057]) with at least an n-th database, wherein n > 2 (figure 7).
Allowable subject matter
Claims 12, 14, 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of: 
“providing a first cloud-capable database having a first data configuration and containing field device related data including measured values, parameter values, identification data, and diagnostic status of the field device;
providing a second data conversion unit;
collecting the field device related data from the first field device via the second data conversion unit;
transmitting the collected field device related data to the first database;
storing the collected field device related data in the first database:
providing a second cloud-capable database having a second data configuration different from the first data configuration, wherein the second database is connected for communication with a second field device of a second automated plant, wherein the first and the second data configurations define file formats of the data, including semantics and rules for organizing and for storing the data in the first and second databases;
providing a first data conversion unit including an edge device or a gateway;
retrieving data contained in the first database via the first data conversion unit;
converting the retrieved data into a format conforming to the second data configuration; and
transferring the converted data to the second database via the first data conversion unit;
storing the converted data in the second database:
accessing the data of the second field device by means of an application of the second database; and
servicing the second field device using the field device related data of the first field device retrieved from the second database, wherein the servicing includes parametering the second field device and querying and visualizing process data and diagnostic data of the second field device.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152